         Case 7:20-cv-00006 Document 16 Filed on 01/24/20 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         January 24, 2020
                                      UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                                       SOUTHERN DISTRICT OF TEXAS
                                           MCALLEN DIVISION

R. A. N.M., et al,                                 §
                                                   §
              Petitioners,                         §
VS.                                                § CIVIL ACTION NO. 7:20-CV-006
                                                   §
WILLIAM P. BARR, et al,                            §
                                                   §
              Respondents.                         §


                                                 ORDER

           The Court now considers the “Notice of Voluntary Dismissal Pursuant to F.R.C.P.

41(a)(1)(A)(i)”1 filed by R.A.N.M. and her minor children, Y.D.M.N. and G.R.M.N.

(“Plaintiffs”) dismissing the case without prejudice pursuant to Federal Rule of Civil Procedure

(“Rule”) 41(a)(1)(A)(i).

           Rule 41(a)(1)(A)(i) provides that a Plaintiff may dismiss an action without a court order

by filing “a notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment.”2 Since Defendants have yet to file an answer or motion for summary

judgment in this action, Plaintiffs have effectively dismissed the case and no further action by

this Court is necessary. The Clerk of the Court is instructed to close the case.

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 24th day of January, 2020.


                                                      ___________________________________
                                                                 Micaela Alvarez
                                                            United States District Judge


1
    Dkt. No. 15.
2
    Fed. R. Civ. P. 41(a)(1)(A)(i).

1/1
